Citation Nr: 0314784	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  00-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for lumbar fusion 
claimed as back disorder. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1959 to April 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified before the undersigned at a Board 
hearing in Washington, D.C. in April 2001.  A transcript of 
that hearing has been associated with the claims folder.  

The case returns to the Board following a remand to the RO in 
June 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Second-degree bilateral pes planus is noted at the 
veteran's entrance to service.  

3.  Service medical records are negative for evidence of 
increase in disability from bilateral pes planus during 
service.

4.  There is no evidence of chronic back disorder in service 
or continuity of symptomatology thereafter, and no competent 
evidence of a nexus between the veteran's current back 
disorder and his period of active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for pes planus is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).  

2.  Service connection for lumbar fusion claimed as back 
disorder is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Generally, in the June 2000 rating decision and July 2000 
statement of the case, the RO provided the veteran with the 
applicable law and regulations, explained the basis for its 
denial, and generally advised him of the evidence needed to 
substantiate his claim.  In addition, in the June 2001 
remand, the Board discussed the notice and assistance 
provisions of the VCAA, indicating that the statute required 
the RO to attempt to secure certain private medical records 
that were discussed by the veteran and the undersigned during 
the April 2001 Board hearing.  Review of the claims folder 
reveals subsequent specific attempts to comply with the VCAA.  
In October 2002, the RO sent the veteran a letter that 
explained his rights and obligations under the notice and 
assistance provisions of the VCAA.  It sent this letter to 
the last address of record, which was provided by the veteran 
in January 2002.  However, that letter was returned as 
undeliverable.  The RO's attempts to locate the veteran or 
secure a current address, which are documented in the claims 
folder, were unsuccessful.  The Board attempted to provide 
the requisite VCAA notice to the veteran in a March 2003 
letter.  The letter was sent to a different address, one 
provided by the RO in December 2002.  The Board's appeal 
tracking system indicates that this letter was also returned 
as undeliverable.  There is no indication that the veteran 
has contacted the Board or the RO with a current address.  It 
is a claimant's responsibility to keep VA apprised of a 
current address; VA is not obligated "to turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Both the RO and the Board have attempted to give 
notice to the veteran that complies with the VCAA.  Such 
attempts have been frustrated by the veteran's failure to 
keep VA apprised of his whereabouts.  Therefore, the Board 
finds no reasonable basis to further delay appellate 
consideration of the claim by remanding the case to the RO to 
make yet another attempt to contact the veteran concerning 
the VCAA.        

With respect to the duty to assist, the claims folder 
contains the veteran's service records and service medical 
records.  The RO obtained the records of the veteran's VA 
medical treatment.  As discussed above, attempts to contact 
the veteran in order to obtain relevant private medical 
records were unsuccessful.  The Board acknowledges that no 
medical examination or opinion has been secured in this case 
with respect to the claimed back disorder under 38 U.S.C.A. § 
5103A(d).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
However, as the decision explains in detail, there is simply 
no competent evidence of a causal connection between the back 
disorder and service, such that the requirement to secure an 
examination or opinion is not triggered.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the Board 
finds that the RO has taken all reasonable steps to assist 
the veteran in substantiating his claim and that the duty to 
assist is met.  38 U.S.C.A. § 5103A.

In light of the above discussion, the Board finds no 
indication in this case that review of the claim at this 
time, without additional remand to the RO, will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the June 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The report of the veteran's April 1959 enlistment examination 
showed a finding of second-degree pes planus bilaterally.  
Service medical records dated in June 1961 indicated that the 
veteran presented with back pain after twisting his back on a 
diving board.  Muscle spasm was noted.  In May 1962, the 
veteran was referred to the orthopedic clinic for evaluation 
of painful feet in hiking.  It was also noted that his feet 
bothered him with ordinary walking around the garrison.  He 
wanted arch supports.  The report of the June 1962 
consultation stated that the veteran had mild pes planus, 
symptomatic over the metatarsal heads, but with some 
hammering of the toes.  He was provided arch supports and 
told to return as needed.  The report of the April 1963 
separation physical again showed a finding of bilateral 
second-degree pes planus.  There was no finding of spine 
abnormality.

In a January 1997 statement, the veteran related that his 
primary problem was back pain.  He had undergone surgery in 
1974 and presented to VA twice in 1976 for emergency 
medication for his back.  He needed additional surgery.  

The RO received medical records from Dodge Correctional 
Institution dated from March 1997 to June 1997.  In March 
1997, the veteran presented with complaints including chronic 
back pain.  He had a history of back infection following 
spinal fusion.  Physical examination noted no abnormal 
findings regarding the back.  Progress noted referred to 
infection following spinal fusion at L4-5.  He had occasional 
back soreness and was not able to bend much or lift heavy 
things.  Notes dated in April 1997 indicated that back 
surgery was performed in 1994.  In June 1997, lumbar spine X-
rays were ordered in order to rule out hardware movement.  No 
X-ray reports were included with the medical records.  

The RO obtained VA medical records dated from November 1999 
to May 2000.  The veteran presented in December 1999 with 
complaints of low back pain.  He had surgical fusion in 1994 
and another procedure in 1998.  He denied any recent trauma 
or lifting.  X-rays showed old fusion at L4-5.  The 
assessment was acute or chronic low back pain.  He was 
discharged with Motrin.  In February 2000, the veteran 
continued to describe having lower back pain with a history 
of two surgeries.  Psychiatric progress notes dated in 
February 2000 were significant for a history of and current 
problems with back pain.  Vocational rehabilitation notes 
dated in April 2000 showed the veteran's report of prior back 
injury.  He denied any difficulty with sitting, standing, 
walking, lifting, or carrying.  Notes from a psychiatric 
evaluation dated in April 2000 related the veteran's report 
of spinal fusion in 1994 with de-fusion in 1998 secondary to 
osteomyelitis incurred when on contaminated intravenous 
cocaine.  During an April 2000 vocational assessment, the 
veteran related a history of prior back injury but denied any 
associated limitations.  The veteran presented for podiatry 
consultation in May 2000 with painful right foot bunion.  He 
had a history of left foot bunion with surgical correction in 
1998.  There was no complaint or finding related to pes 
planus.    

In his August 2000 substantive appeal, the veteran related 
that, while in service, most of the work on his feet was done 
in the field.  He carried a machine gun all the time, which 
he believed affected the ongoing situation.  With respect to 
his back, the veteran was told by doctors that the disorder 
could relate back as far as childhood, but it could not be 
determined when it started or was aggravated.  

During the April 2001 Board hearing, the veteran acknowledged 
that he had a certain degree of flat feet when he entered 
service.  Before service, he was able to play sports and 
participate in activities.  He had problems in service when 
he was out in the field in a line company.  He had a 
paramedic attend to his feet every time they had a break.  He 
did not want to go to sick bay all the time.  When he did go 
to the dispensary about his feet, they only gave him inserts 
to put in his boots.  The veteran also described an incident 
in which he dropped a 20-pound ham on this left foot.  The 
left foot deteriorated faster than the right foot.  He had 
surgery on the left foot in 1998 at a private facility.  The 
veteran stated that, after service, his foot problems did not 
improve and got to the point where he could not stand for any 
length of time.  He had treatment for his feet in the 1960s 
and 1970s, but just consisted of pain medication and inserts.  
With respect to the back disorder, the veteran related that 
the doctor who performed the fusion surgery said the disorder 
could be caused by infection that started as far back as his 
childhood.  He described the incident in service where he 
injured his back.  It was treated as a muscle injury and 
seemed to get better.  He had no other problems in service or 
after service until 1994, when the doctor diagnosed 
osteomyelitis and indicated it could be possibly related to 
childhood.  No other doctor had offered an opinion as to the 
cause of the back disorder.  

Pursuant to the Board's remand, in October 2002, the RO sent 
the veteran a letter requesting the he submit or authorize 
the release of private medical records associated with left 
foot surgery in 1998 and his 1994 and 1998 back surgeries, as 
well as any other evidence relevant to the claim.  When no 
response was received, the RO issued a supplemental statement 
of the case in December 2002.  Both the October 2002 letter 
and the December 2002 supplemental statement of the case were 
returned as undeliverable.        

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

1.  Pes Planus

Second-degree bilateral pes planus is shown on the veteran's 
enlistment examination.  Therefore, pes planus existed prior 
to service.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b).  
Accordingly, service connection may only be established if 
there is aggravation of pes planus in service.  However, the 
Board finds that the evidence does not establish an increase 
in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  There is one documented instance of complaint 
and treatment related to pes planus.  The Board acknowledges 
that the veteran argues that he received frequent treatment 
that was not documented.  In any event, there is no evidence 
of actual worsening of the pes planus during service.  In 
fact, the report of separation examination from April 1963 
finds no change in the degree of bilateral pes planus.  
Temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  Jensen v. 
Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  In the absence of 
evidence of increase in disability in service, there is no 
basis for awarding service connection.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for pre-existing pes planus.  38 U.S.C.A. 
§ 5107(b).     

2.  Lumbar Fusion Claimed as Back Disorder

Service medical records reflect one instance of back pain in 
June 1961.  It resolved with treatment, and may therefore be 
characterized as acute and transitory.  The veteran denies 
having any other back problems in service.  Therefore, the 
Board cannot conclude that there is evidence of chronic back 
disorder in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-95.  In addition, there is no evidence or 
allegation of continued back symptomatology after service 
until 1994, 30 years after the veteran's discharge from 
service.  Accordingly, there is no basis for establishing 
service connection on the basis of post-service continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 496-97.  Moreover, the Board finds no competent evidence 
that relates the veteran's back disorder to service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  In fact, during his hearing, the veteran states 
only that his surgeon indicated the disorder could date to as 
far back as childhood.  He concedes that no other physician 
has offered any opinion as to the etiology of the back 
disorder.  The veteran's personal opinion relating his back 
disorder to service is not competent for purposes of 
establishing service connection in this case.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against service connection for lumbar fusion claimed as back 
disorder.  38 U.S.C.A. § 5107(b).     







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for pes planus is denied.

Service connection for lumbar fusion claimed as back disorder 
is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

